Opinion by
Judge Rogers,
The sole issue in this appeal is whether the appellant, R. W. Martucci, an unemployment compensation claimant, had necessitous and compelling cause to leave his wort as a security investigator for Provident National Bant. On this issue, Mr. Martucci had the burden of proof. Taylor v. Unemployment Compensation Board of Review, 474 Pa. 351, 378 A.2d 829 *524(1977). He testified to a personality conflict with, his immediate supervisor which caused him stress which, in turn, led to his decision to quit his work in the interest of his health. He offered no medical testimony and in the course of describing his discomfiture at work volunteered that he “probably could have stuck it out.” The referee and the Board properly decided that Mr. Martucci had left his work because of dissatisfaction with his working conditions, a cause which has been consistently held not to bé necessitous and compelling. Knox v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 588, 317 A.2d 60 (1974).
Order affirmed.
Order
And Now, this 20th day of February, 1979, the order of the Unemployment Compensation Board of Review dated August 8, 1977, is affirmed.